                  1     Leslie Bryan Hart, Esq. (SBN 4932)           Natalie Winslow, Esq. (SBN 12125)
                        John D. Tennert, Esq. (SBN 11728)            Melanie Morgan, Esq. (SBN 08215)
                  2     FENNEMORE CRAIG, P.C.                        AKERMAN LLP
                        300 E. Second St., Suite 1510                1635 Village Center Circle, Suite 200
                  3     Reno, Nevada 89501                           Las Vegas, NV 89134
                        Tel: 775-788-2228 Fax: 775-788-2229          Tel: (702) 634-5000 Fax: (702) 380-8572
                  4     lhart@fclaw.com, jtennert@fclaw.com          Natalie.winslow@akerman.com
                        Attorneys for Plaintiffs Federal Housing     Melanie.morgan@akerman.com
                  5     Finance Agency and Federal Home Loan         Attorneys for Plaintiffs Bayview Loan Servicing
                        Mortgage Corporation                         LLC, Nationstar Mortgage, LLC and Bank of
                  6                                                  America, N.A.

                  7     Amy F. Sorenson, Esq. (SBN 12495)            Kent F. Larsen, Esq. (SBN 03463)
                        Erica J. Stutman, Esq. (SBN 10794)           Katie M. Weber, Esq. (SBN 11736)
                  8     Kelly H. Dove, Esq. (SBN 10569)              SMITH LARSEN WIXOM LLP
                        SNELL & WILMER LLP                           1935 Village Center Circle
                  9     3883 Howard Hughes Pkwy, Suite 1100          Las Vegas, NV 89134
                        Las Vegas, NV 89169                          Tel: (702) 252-5006
                10      Tel: 702-784-5200 Fax: 702-784-5252          kfl@slwlaw.com; kw@slwlaw.com
                        asorenson@swlaw.com                          Attorney for Plaintiff JPMorgan Chase Bank,
                11      estutman@swlaw.com                           N.A.
                        kdove@swlaw.com
                12      Attorneys for Plaintiff Federal National     Colt B. Dodrill, Esq. (SBN 9000)
                        Mortgage Association                         WOLFE WYMAN LLP
                13                                                   6757 Spencer Street
                                                                     Las Vegas, NV 89119
                14                                                   Tel: (702) 476-0100
                                                                     cbdodrill@wolfewyman.com
                15                                                   Attorney for Plaintiff Ditech Financial LLC

                16
                                                   UNITED STATES DISTRICT COURT
                17                                      DISTRICT OF NEVADA

                18       FEDERAL HOUSING FINANCE AGENCY,               CASE NO.: 3:16-cv-00461-RCJ-WGC
                         in its capacity as Conservator of Federal
                19       National Mortgage Association and Federal
                         Home Loan Mortgage Corporation;               STIPULATION AND [PROPOSED]
                20       FEDERAL NATIONAL MORTGAGE                     ORDER FOR EXTENSION OF TIME TO
                         ASSOCIATION; FEDERAL HOME LOAN                RESPOND TO THUNDER PROPERTIES’
                21       MORTGAGE CORPORATION;                         MOTION FOR RECONSIDERATION
                         JPMORGAN CHASE BANK, N.A.;
                22       DITECH FINANCIAL LLC; NATIONSTAR                          [FIRST REQUEST]
                         MORTGAGE, LLC; BAYVIEW LOAN
                23       SERVICING LLC; and BANK OF
                         AMERICA, N.A.,
                24                              Plaintiffs,
                                  vs.
                25

                26       THUNDER PROPERTIES, INC.,

                27                             Defendant.
                28
FENNEMORE CRAIG, P.C.
  300 E. SECOND ST.
      SUITE 1510
 RENO, NEVADA 89501
                        15493894
    (775) 788-2200
                1                  Plaintiffs Federal Housing Finance Agency (“FHFA”), Federal National Mortgage
                2       Association (“Fannie Mae”), Federal Home Loan Mortgage Corporation (“Freddie Mac”),
                3       JPMorgan Chase Bank, N.A. (“JPMorgan”), Ditech Financial LLC (“Ditech”), Nationstar
                4       Mortgage, LLC (“Nationstar”), Bayview Loan Servicing LLC (“Bayview”) and Bank of
                5       America, N.A. (“BofA”), (collectively “Plaintiffs”) and Defendant Thunder Properties, Inc.,
                6       (“Thunder”) by and through their undersigned counsel, hereby agree and stipulate as follows:
                7                  IT IS HEREBY AGREED AND STIPULATED that the deadline for Plaintiffs to file
                8       their response to Thunder’s Motion for Reconsideration (ECF No. 86) is extended from January
                9       17, 2020, to January 31, 2020.
              10                   This is Plaintiffs’ first request for an extension of time regarding their Response. This
              11        additional time is appropriate because counsel for Plaintiffs are involved in many other related
              12        cases in this District and are facing deadlines in many of these cases as well, and Plaintiffs
              13        anticipate that a joint Response will be filed, which requires coordination among the multiple
              14        Plaintiffs and their respective counsel.
              15                   DATED: January 17, 2020.
              16
                        FENNEMORE CRAIG, P.C.                                  AKERMAN LLP
              17
                        By:      /s/ Leslie Bryan Hart                         By:    /s/ Natalie Winslow
              18              Leslie Bryan Hart, Esq. (SBN 4932)                     Natalie Winslow, Esq. (SBN 12125)
                              John D. Tennert, Esq. (SBN 11728)                      Melanie Morgan, Esq. (SBN 08215)
              19              300 E. Second St., Suite 1510                          1635 Village Center Circle, Suite 200
                              Reno, Nevada 89501                                     Las Vegas, NV 89144
              20              Tel: 775-788-2228 Fax: 775-788-2229                    Tel: (702) 634-5000 Fax: (702) 380-8572
                              lhart@fclaw.com; jtennert@fclaw.com                     Natalie.winslow@akerman.com
              21                                                                      Melanie.morgan@akerman.com
                        Attorneys for Plaintiffs Federal Housing
              22        Financing Agency and Federal Home Loan                 Attorneys for Plaintiffs Bayview Loan
                        Mortgage Corporation                                   Servicing LLC, Nationstar Mortgage, LLC and
              23                                                               Bank of America, N.A.
              24

              25

              26

              27

              28
FENNEMORE CRAIG, P.C.
  300 E. SECOND ST.
      SUITE 1510                                                           2
 RENO, NEVADA 89501     15493894
    (775) 788-2200
                1       SNELL & WILMER LLP                                   SMITH LARSEN & WIXOM
                2       By:     /s/ Erica J. Stutman                         By: /s/ Katie M. Weber
                              Amy F. Sorenson, Esq. (SBN 12495)                 Kent F. Larsen, Esq. (SBN 03463)
                3             Erica J. Stutman, Esq. (SBN 10794)                Katie M. Weber, Esq. (SBN 11736)
                              Kelly H. Dove, Esq. (SBN 10569)                   1935 Village Center Circle
                4             3883 Howard Hughes Pkwy, Suite 1100               Las Vegas, Nevada 89134
                              Las Vegas, NV 89169                               Tel: (702) 252-5002 Fax: (702) 252-5006
                5             Tel: 702-784-5200 Fax: 702-784-5252               kfl@slwlaw.com
                              asorenson@swlaw.com                               kw@slwlaw.com
                6             estutman@swlaw.com
                              rperkins@swlaw.com                             Attorneys for Plaintiff JPMorgan Chase Bank,
                7             kdove@swlaw.com                                N.A.
                8       Attorneys for Plaintiff Federal National
                        Mortgage Association
                9
                        WOLFE & WYMAN LLP                                    ROGER P. CROTEAU & ASSOCIATES,
              10                                                             LTD.
              11        By: /s/ Colt B. Dodrill                              By: /s/     Timothy Rhoda
                            Colt B. Dodrill, Esq. (SBN 9000)                      Roger P. Croteau, Esq. (SBN 4958)
              12            6757 Spencer Street                                   Timothy Rhoda, Esq. (SBN 7878)
                            Las Vegas, NV 89119                                   9120 West Post Road, Suite 100
              13            Tel: 702-476-0100 Fax: 702-476-0101                   Las Vegas, NV 89148
                            cbdodrill@wolfewyman.com                              Tel: (702) 254-7775 Fax: (702) 228-7719
              14                                                                  rcroteau@croteaulaw.com
                        Attorneys for Plaintiff Ditech Financial LLC              tim@croteaulaw.com
              15                                                             Attorneys for Defendant Thunder Properties,
                                                                             Inc.
              16

              17                                                   ORDER
              18                                                       IT IS SO ORDERED.
              19
                                                                       ___________________________________
              20                                                       UNITED STATES JUDGE

              21                                                       DATED: January 30, 2020.
              22

              23

              24

              25

              26

              27

              28
FENNEMORE CRAIG, P.C.
  300 E. SECOND ST.
      SUITE 1510                                                         3
 RENO, NEVADA 89501     15493894
    (775) 788-2200
